Citation Nr: 1202825	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  09-15 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The appellant served in the Army National Guard of Alabama from January 1973 to January 1986 and from April 1986 to June 2006, with verified active duty from November 1990 to July 1991 and from January 2003 to June 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In June 2011, the Veteran testified during a hearing conducted via video conference before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

First, during his June 2011 Board hearing, the Veteran testified that Dr. Lett, in Selma, Alabama, provided treatment for his diabetes and hypertension, starting in approximately 1991 or 1992 (see Board hearing transcript at 17).  He stated that he was currently treated by Dr. Knight, also in Selma, for his knee and diabetes disorders (see Board hearing transcript at page 7), and by Dr. T., a VA physician in Montgomery, Alabama, for hypertension (Id. at 13).  The Veteran submitted treatment records from Nicholas A. Knight, M.D., dated from 2007 to 2011.  However, efforts must be made to obtain the other potentially relevant private records prior to appellate consideration of the Veteran's case.  See 38 U.S.C.A. § 5103A(b),(c) (West 2002 & Supp. 2011).

Second, not all the Veteran's relevant service and service treatment records are in the claims file.  Current service records confirm that he served in the Army National Guard of Alabama from October 1973 to January 1986 and from April 1986 to June 2006.  He has verified active duty from November 1990 to July 1991 and from January 2003 to June 2005.  However, in its May 2007 rating decision, the RO indicated that the Veteran also had active duty from April to October 1973, but it is unclear on what the RO based this determination.  Furthermore, only service treatment records dated from April 1986 are in the claims file.

When examined for enlistment into the National Guard in April 1986, the Veteran reported that his family doctor said he had high blood pressure in 1985 but he was not on a special treatment program.  On examination at that time, neither hypertension nor diabetes was noted and the Veteran's lower extremities were normal.  Clinical records dated since 1995, including those from 2003 to 2005, indicate that the Veteran had high blood pressure and diabetes and such were noted on his March 2006 retirement examination.  An April 2005 service treatment record indicates that diabetes was diagnosed in 1995.  

Furthermore, it is unclear if any existing diabetes or hypertension disorder worsened during a period of active duty.  

As to the Veteran's claim for service connection for a knee disorder, the service treatment records are not referable to complaints or diagnosis of, or treatment for, a knee disorder.  The Veteran testified that he initially hurt his right knee in 1990 in Saudi Arabia while working as a vehicle mechanic that required him to crawl under the vehicles (see Board hearing transcript at page 3).  He said his knee repeatedly gave out but he did not go to sick call.  The Veteran said he experienced intermittent knee pain, popping, and locking, for which Dr. Knight treated him.  On a report of medical history completed in March 2006, the Veteran denied having knee trouble and when examined for retirement at that time, his lower extremities were normal.  A September 2006 VA treatment record includes the Veteran's complaints of intermittent bilateral knee pain with no trauma and his report that his work required that he crawled on his knees.  The 2007 to 2011 medical records from Dr. Knight are not referable to a knee disorder.

In light of service treatment records noting diabetes and hypertension, and the Veteran's report of knee pain associated with his work as a vehicle mechanic, the Veteran should be afforded VA examinations to determine the etiology of his claimed disorders.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Records regarding the Veteran's treatment at the VA medical center (VAMC) in Montgomery, Alabama, dated since March 2009 should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the Army Guard Records Office, Crd PERSCOM, ARPCRSD, #1 Reserve Way, St. Louis, MO 63132-5200, and any other appropriate state and federal agency, and request the appellant's Alabama Army National Guard service treatment records dated from January 1973 to April 1986 and the specific dates (not retirement points) for his periods of active and inactive duty for training to June 2006.  The RO/AMC should also contact the Defense Finance and Accounting Service (DFAS). The RO/AMC should address its inquiries to DFAS, US Military Retirement Pay, PO Box 7130, London, Kentucky 40742- 7130.  Each of the agencies/units/organizations contacted should be asked to confirm and provide the following information:

The appellant's periods of active duty service.

The specific dates (not retirement points) for all the appellant's periods of active and inactive duty for training in the Alabama National Guard from January 1, 1973 to January 28, 1986 and from April 26, 1986 to June 1, 2006.

2. Obtain all medical records regarding the Veteran's treatment from Nicholas A. Knight, M.D., Selma Medical Associates, 901 Medical Center Parkway, Selma, AL 36701, for the period prior to January 2007 and from April 2011 to the present; and all records regarding the Veteran's treatment from Dr. Lett, in Selma.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.

3. Obtain all medical records regarding the Veteran's treatment at the VAMC in Montgomery for the period from March 2009 to the present.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.

4. Schedule the Veteran for VA examination(s) performed by a physician(s) to determine the nature and etiology of his diabetes and hypertension.  A complete history of the claimed disorders should be obtained from the Veteran.  All indicated tests and studies should be accomplished and all clinical findings reported in detail.  The Veteran's claims file should be made available to the examiner(s) prior to the examination. 
      
For any diabetes and/or hypertension disability found, did they have their clinical onset or are they otherwise related to the Veteran's active duty?  If pre-existing service, did they permanently increase in severity beyond their natural progress?  If so, the degree of aggravation over and above the pre-existing level of diabetes and hypertension must be specifically identified.  All opinions and conclusions expressed must be supported by a complete rationale.

5. Schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral knee disorder.  A complete history of the claimed disorder should be obtained from the Veteran.  All indicated tests and studies should be accomplished and all clinical findings reported in detail.  The Veteran's claims file should be made available to the examiner prior to the examination. 
      
If a knee disorder is found, the examiner should indicate whether it is at least as likely as not (a 50 percent or higher degree of probability) that it had its clinical onset in service or is otherwise related to active duty.  The examiner should consider the service treatment records and post service treatment records discussed in this remand.

All opinions and conclusions expressed must be supported by a complete rationale.

6. Then readjudicate the Veteran's claims in light of the additional evidence.  If the claims are not granted to his satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


